 Nicholas J. Henderson, OSB #074027
 nhenderson@portlaw.com
 Motschenbacher & Blattner LLP
 117 SW Taylor St., Suite 300
 Portland, OR 97204
 Telephone: (503) 417-0508
 Facsimile: (503) 417-0528

            Of Attorneys for Level 3 Homes & Design, LLC


                             UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF OREGON


   In re:                                             Case No. 20-30271-tmb11

   LEVEL 3 HOMES & DESIGN, LLC,                       FOURTH MOTION TO EXTEND
                                                      DEADLINE TO FILE MISSING
                           Debtor.                    DOCUMENTS


            Level 3 Homes & Design, LLC (the “Debtor”), hereby moves this Court for the entry of

 an Order extending the deadline by which missing documents must be filed. In support of the

 motion, Debtor asserts the following:

            1.     Debtor has been working diligently with counsel to complete its statement of

 financial affairs and schedules.

            2.     Debtor is continuing to gather the information necessary in order to complete its

 statement of financial affairs and schedules.

 /////

 /////

 ////

 /////


                                                                                    MOTSCHENBACHER & BLATTNER LLP
                                                                                      117 SW Taylor Street, Suite 300
Page 1 of 2      FOURTH MOTION TO EXTEND DEADLINE                                         Portland, Oregon 97204
{00341006:1}                                                                               Phone: 503-417-0500
                                                                                            Fax: 503-417-0501
                                                                                            www.portlaw.com
                         Case 20-30271-tmb11         Doc 48     Filed 02/21/20
           WHEREFORE, the Debtor prays for the Court to enter an Order in the form attached

 hereto as Exhibit A, for the following:

           1)     Extend the deadline by which the Debtor’s missing documents must be filed from

 February 21, 2020 to February 24, 2020.



 DATED: February 21, 2020


 MOTSCHENBACHER & BLATTNER LLP

 /s/ Nicholas J. Henderson
 Nicholas J. Henderson, OSB #074027
 Telephone: 503-417-0517
 E-mail: nhenderson@portlaw.com
 Of Attorneys for Debtor




                                                                               MOTSCHENBACHER & BLATTNER LLP
                                                                                 117 SW Taylor Street, Suite 300
Page 2 of 2     FOURTH MOTION TO EXTEND DEADLINE                                     Portland, Oregon 97204
{00341006:1}                                                                          Phone: 503-417-0500
                                                                                       Fax: 503-417-0501
                                                                                       www.portlaw.com
                        Case 20-30271-tmb11       Doc 48    Filed 02/21/20
                                EXHIBIT A

                            PROPOSED ORDER




{00341006:1}   Case 20-30271-tmb11   Doc 48   Filed 02/21/20
                            UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF OREGON


   In re:                                         Case No. 20-30271-tmb11

   LEVEL 3 HOMES & DESIGN, LLC,                   ORDER GRANTING FOURTH MOTION
                                                  TO EXTEND DEADLINE TO FILE
                          Debtor.                 MISSING DOCUMENTS


            THIS MATTER having come before the Court on the Fourth Motion to Extend Deadline

 to File Missing Documents filed by Level 3 Homes & Design, LLC (“Debtor”). The Court

 having reviewed the motion, and being otherwise duly advised; now, therefore,

 /////

 /////

 /////

 /////

 /////

 /////
                                                                                 MOTSCHENBACHER & BLATTNER LLP
                                                                                   117 SW Taylor Street, Suite 300
Page 1 of 2     ORDER GRANTING FOURTH MOTION TO EXTEND DEADLINE
                                                                                       Portland, Oregon 97204
{00341006:1}                                                                            Phone: 503-417-0500
                                                                                         Fax: 503-417-0501
                                                                                         www.portlaw.com
                        Case 20-30271-tmb11      Doc 48    Filed 02/21/20
           IT IS HEREBY ORDERED as follows:

           1)     Debtor’s Fourth Motion to Extend Time to File Missing Documents is

 GRANTED.

           2)     The Debtor shall file its schedules and statement of financial affairs by February

 24, 2020.



 Order Presented by:


 MOTSCHENBACHER & BLATTNER LLP

 /s/ Nicholas J. Henderson
 Nicholas J. Henderson, OSB #074027
 Telephone: 503-417-0508
 E-mail: nhenderson@portlaw.com
 Of Attorneys for Debtor


 PARTIES TO SERVE:

   Via ECF:                                          Via First-Class Mail:

   Howard M. Levine                                  None.
   U.S. Trustee, Portland




                                                                                    MOTSCHENBACHER & BLATTNER LLP
                                                                                      117 SW Taylor Street, Suite 300
Page 2 of 2     ORDER GRANTING FOURTH MOTION TO EXTEND DEADLINE
                                                                                          Portland, Oregon 97204
{00341006:1}                                                                               Phone: 503-417-0500
                                                                                            Fax: 503-417-0501
                                                                                            www.portlaw.com
                        Case 20-30271-tmb11         Doc 48     Filed 02/21/20
